
	
		I
		112th CONGRESS
		2d Session
		H. R. 5348
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Mr. Dold (for himself
			 and Mr. Young of Indiana) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To temporarily syspend the duty on poly(4-(1-isobutoxy
		  ethoxy)styrene-co-4-hydroxystyrene.
	
	
		1.Poly(4-(1-isobutoxy
			 ethoxy)styrene-co-4-hydroxystyrene
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Poly(4-(1-isobutoxy ethoxy)styrene-co-4-hydroxystyrene) (CAS
						No. 199432–82–1) dissolved in propylene glycol monomethyl ether acetate (CAS.
						NO. 70657–70–4) (provided for in subheading 3903.90.5000)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
